DETAILED ACTION
Applicant's amendment, filed 18 January 2022, is acknowledged.  Claims 1-18, 20, and 21 have been cancelled.  Claim 19 has been amended.  Claims 19 and 22-26 are under consideration.
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to limit the independent claim to a method in which the motif comprises the sequence -K-X-D obviated the rejections of record.  Dasso does not teach this motif as a site of sumoylation.  There are prior art references that state that the sumoylation consensus motif is -K-X-E/D, but the original report that identified Asp (D) as a potential alternate to Glu (E) did so via a mutational analysis and reported that even though the substitution was functional, it was poorly conjugated to SUMO-1.  Rodriquez et al., J Biol Chem 276(16):12654-59 (2001) (IDS).  Accordingly, in the context of selecting a motif comprising a sumoylated lysine that would be useful in a method of producing antibodies that recognized sumoylated proteins irrespective of the amino acid sequence surrounding the motif, the ordinary artisan at the time the invention was made would not have been motivated to utilize the -K-X-D sequence as the motif because it would not have been expected to provide a sequence to which SUMO would be well conjugated, particularly in diverse sequences. 
As noted previously, the Specification at [00249] indicates “sumoylated lysine” is a lysine residue attached via its epsilon amine to a C-terminal G of the fragment N-terminal TGG 
Claims 19 and 22-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643